Exhibit 10.1


INGERSOLL-RAND PLC
INCENTIVE STOCK PLAN OF 2018


GLOBAL STOCK OPTION AWARD AGREEMENT
DATED AS OF [GRANT DATE] ("GRANT DATE")


Ingersoll-Rand plc (the “Company”) hereby grants to [insert name]
(“Participant”) a non-qualified stock option (the “Option”) to purchase [insert
number of shares subject to Option] ordinary shares of the Company (the
“Shares”) at an exercise price of US$[insert option price] per Share, pursuant
to and subject to the terms and conditions set forth in the Company’s Incentive
Stock Plan of 2018 (the “Plan”) and to the terms and conditions set forth in
this Stock Option Award Agreement, including the Appendix (the Stock Option
Award Agreement and the Appendix are referred to, collectively, as the “Award
Agreement”). Unless otherwise defined herein, the terms defined in the Plan
shall have the same meanings in this Award Agreement.
1.Vesting and Exercisability. Participant’s right to purchase Shares subject to
the Option shall vest in three equal installments on each of the first three
anniversaries of the Grant Date, subject to Participant’s continued employment
with the Company or an Affiliate on each such anniversary. Subject to the
provisions below, the term of the Option shall be 10 years from the Grant Date.
Participant’s rights with respect to the Option after termination of
Participant’s employment shall be as set forth below:
(a)If Participant’s employment terminates by reason of voluntary resignation or
a performance based termination, (including, but not limited to, poor
performance or fit with the Company and/or an Affiliate or behavior or results
that are incompatible with continued employment), Participant’s right to
exercise vested Options will expire 90 days following termination of active
employment and all unvested Options shall be cancelled as of the date of
termination of active employment.
(b)    If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), any unvested
Options that would have vested within 12 months following the termination of
Participant’s active employment shall become fully vested, all other unvested
Options shall be cancelled as of the date of termination of active employment
and all vested Options shall remain exercisable for 3 years following
termination of active employment. In the event Participant’s employer ceases to
be an Affiliate (as defined in the Plan) as a result of a Major Restructuring,
this will not constitute a Group Termination Event.
(c)    If Participant’s employment terminates involuntarily by reason of job
elimination, substantial change in the nature of Participant’s position or job
relocation, Participant shall have 1 year from the date of termination of active
employment to exercise vested Options and all unvested Options will be cancelled
as of the date of termination of active employment.
(d)    If Participant’s employment terminates due to Disability, all unvested
Options shall vest as of the date of such termination of employment and vested
Options shall remain exercisable for 3 years following termination of
employment.
(e)    Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates after attainment of age 55 with at least 5
years of service with the Company and any Affiliate (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.





--------------------------------------------------------------------------------







(f)    Notwithstanding the provisions of Section 1(e) above, if Participant’s
employment terminates due to death, all unvested Options shall vest as of the
date of such termination of employment and vested Options shall remain
exercisable for 3 years following termination of employment.
(g)    Notwithstanding the provisions of Section 1(a) through (e) above, if
Participant’s employment is terminated due to an Involuntary Loss of Job that
occurs between the Grant Date and the first anniversary of completion of a Major
Restructuring, any unvested Options shall become fully vested as of the date of
such termination of employment and all vested Options shall remain exercisable
for 3 years from the date of such termination of employment; however, if
Participant has attained age 55 with at least 5 years of service as of such
date, all vested Options shall remain exercisable for 5 years from the date of
such termination of employment.
(h)    In the event Participant’s employment is terminated for (i) for any
reason or in any circumstances other than those specified in Section 1(a)
through (g) above or (ii) for cause, all Options, whether vested or unvested,
shall be cancelled immediately upon termination of active employment. For
purposes of this Section 1(h), “cause” shall mean (i) any action by Participant
involving willful malfeasance or willful gross misconduct having a demonstrable
adverse effect on the Company or an Affiliate; (ii) Participant being convicted
of a felony under the laws of the United States or any state or district (or the
equivalent in any foreign jurisdiction); or (iii) any material violation of the
Company’s code of conduct, as in effect from time to time.
(i)    In no event shall any portion of the Options be exercisable more than 10
years after the Grant Date.
2.    Definitions.
(a)    Cause, for purposes of Section 2(c) below, shall mean (i) any action by
Participant involving willful malfeasance or willful gross misconduct having a
demonstrable adverse effect on the Company or an Affiliate; (ii) substantial
failure or refusal by Participant to perform his or her employment duties, which
failure or refusal continues for a period of 10 days following delivery of
written notice of such failure or refusal to Participant by the Company or an
Affiliate; (iii) Participant being convicted of a felony under the laws of the
United States or any state or district (or the equivalent in any foreign
jurisdiction); or (iv) any material violation of the Company’s code of conduct,
as in effect from time to time.
(b)    Good Reason shall mean (i) a substantial diminution in Participant’s job
responsibilities or a material adverse change in Participant’s title or status
(however, performing the same job for a smaller organization following a Major
Restructuring shall not constitute Good Reason); (ii) a reduction of
Participant’s base salary or target bonus (however, a reduction of Participant’s
base salary or target bonus shall not constitute Good Reason if there is a
broad-based reduction in the base salary or target bonus applicable to employees
in the Company or an Affiliate) or the failure to pay Participant’s base salary
or bonus when due or the failure to maintain on behalf of Participant (and his
or her dependents) benefits which are at least comparable in the aggregate to
those in effect prior to the completion of the Major Restructuring; or (iii) the
relocation of the principal place of Participant’s employment by more than
35 miles from Participant’s principal place of employment immediately prior to
the completion of the Major Restructuring; however, any of the events described
in clauses (i)‑(iii) above shall constitute Good Reason only if the Company (or
an Affiliate, if applicable) fails to cure such event within 30 days after
receipt from Participant of written notice of the event which constitutes Good
Reason; and such Participant shall cease to have a right to terminate due to
Good Reason on the 90th day following the later of the occurrence of the event
or Participant’s knowledge thereof, unless Participant has given the Company
written notice thereof prior to such date.


2





--------------------------------------------------------------------------------







(c)    Involuntary Loss of Job shall mean, with respect to any Participant, the
termination of such Participant’s employment with the Company or an Affiliate
(i) by the Company or an Affiliate without Cause, or (ii) by Participant with
Good Reason, unless, with respect to both (i) and (ii), the Company can
reasonably demonstrate that such occurrence is not substantially related to, or
as a result of, a Major Restructuring. In no event shall Participant’s employer
ceasing to be an Affiliate (as defined in the Plan) as a result of a Major
Restructuring, on its own, constitute an Involuntary Loss of Job.
(d)    Major Restructuring shall mean a reorganization, recapitalization,
extraordinary stock dividend, merger, sale, spin-off or other similar
transaction or series of transactions which, individually or in the aggregate,
has the effect of resulting in the elimination of all, or the majority of, any
one or more of the Company’s two business segments (i.e., Climate and
Industrial), so long as such transaction or transactions do not constitute a
Change in Control.
(e)    For purposes of this Award Agreement, the term “Affiliate” shall include
any entity that was an Affiliate as of the Grant Date if such entity has ceased
to be an Affiliate as a result of a Major Restructuring unless otherwise
specified herein.
3.    Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax‑Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant withholding event, as applicable, Participant will pay or
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, Participant authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer;

(ii)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization without
further consent);

(iii)
requiring Participant to tender a cash payment to the Company or an Affiliate in
the amount of the Tax-Related Items; and/or

(iv)
withholding in Shares to be issued upon exercise of the Option;

provided, however, that if Participant is a Section 16 officer of the Company
under the Exchange Act, then the Committee (as constituted to satisfy Rule 16b-3
of the Exchange Act) will determine the method of withholding from alternatives
(i) – (iv) above and, if the Committee does not exercise its discretion prior to


3





--------------------------------------------------------------------------------







the applicable withholding event, then Participant will be entitled to elect the
method of withholding from alternatives (i) – (iv) above.
Depending on the withholding method, the Company may withhold for Tax-Related
Items by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates, in which case
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent amount in Shares. The Company may refuse
to honor the exercise of the Option or refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if Participant fails to comply with his or
her obligations in connection with the Tax-Related Items.
4.    Recoupment Provision.     In the event that Participant commits fraud or
engages in intentional misconduct that results in a need for the Company to
restate its financial statements, then the Committee may direct the Company to
(i) cancel any outstanding portion of the Option and (ii) recover all or a
portion of the financial gain realized by Participant through exercise of the
Option. Participant shall also be subject to the provisions of Section 19 of the
Plan regarding recoupment of compensation payable under the Option.
5.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means or to request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
6.    Choice of Law and Venue. The Option grant and the provisions of this Award
Agreement shall be governed by and construed in accordance with the laws of the
State of North Carolina without regard to such state’s conflict of laws or
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under this grant or this Award Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of North Carolina and agree that
such litigation shall be conducted in the courts of Mecklenburg County, North
Carolina, or the federal courts for the United States for the Western District
of North Carolina, where this grant is made and/or to be performed.
7.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
8.    Country-Specific Provisions. The Option and any Shares subject to the
Option shall be subject to any special terms and conditions for Participant’s
country set forth in the Appendix. Moreover, if Participant relocates to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this Award
Agreement.
9.    Imposition of Other Requirements. This grant is subject to, and limited
by, all applicable laws and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Award Agreement without Participant’s consent to the extent
necessary to comply with securities or other laws applicable to the issuance of
Shares. The Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Option and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


4





--------------------------------------------------------------------------------







10.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other participant in the Plan.
11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or his or her acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.
12.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that Participant may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions including, but not limited to, the United
States and, if different, Participant’s country of residence, which may affect
his or her ability to acquire or sell Shares or rights to Shares (e.g., Options)
under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Participant is responsible for
ensuring his or her compliance with any applicable restrictions and should speak
to his or her personal legal advisor on this matter.
13.    Foreign Asset/Account Reporting; Exchange Controls. Participant
acknowledges that, depending on his or her country, Participant may be subject
to foreign asset and/or account reporting requirements and/or exchange controls
as a result of the exercise of the Option, the acquisition, holding and/or
transfer of Shares or cash resulting from participation in the Plan and/or the
opening and maintaining of a brokerage or bank account in connection with the
Plan. For example, Participant may be required to report such assets, accounts,
account balances and values and/or related transactions to the tax or other
authorities in his or her country. Participant may also be required to
repatriate sale proceeds or other funds received pursuant to the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. Participant is responsible for ensuring compliance with any
applicable requirements and should speak to his or her personal legal advisor
regarding these requirements.
14.    Acknowledgement & Acceptance within 120 Days. This grant is subject to
acceptance, within 120 days of the Grant Date, by electronic acceptance through
the website of UBS, the Company’s stock option administrator. Failure to accept
the Option within 120 days of the Grant Date may result in cancellation of the
Option.
Signed for and on behalf of the Company:


__________________________________                    
Michael W. Lamach
Chairman and CEO
Ingersoll-Rand plc


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


5





--------------------------------------------------------------------------------









APPENDIX


INGERSOLL-RAND PLC
INCENTIVE STOCK PLAN OF 2018
GLOBAL STOCK OPTION AWARD AGREEMENT
COUNTRY-SPECIFIC PROVISIONS


This Appendix includes special terms and conditions applicable to Participant if
Participant resides and/or works in one of the countries listed below. These
terms and conditions supplement or replace (as indicated) the terms and
conditions set forth in the Stock Option Award Agreement. Unless otherwise
defined herein, the terms defined in the Plan or the Award Agreement, as
applicable, shall have the same meanings in this Appendix.
This Appendix also includes information relating to exchange control, foreign
asset and/or account reporting and other issues of which Participant should be
aware with respect to his or her participation in the Plan. The information is
based on the exchange control, securities and other laws in effect in the
respective countries as of April 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the information herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time the Option is exercised or the Shares acquired under the Plan
are sold.


In addition, the information is general in nature and may not apply to
Participant’s particular situation. The Company is not in a position to assure
Participant of any particular result. Accordingly, Participant should to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, if Participant is a citizen
or resident of a country other than the one in which he or she is currently
residing and/or working, or if Participant transfers employment or residency to
another country after the Option is granted, the information contained herein
may not be applicable to Participant. The Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to Participant.


PROVISIONS APPLICABLE TO ALL NON-U.S. COUNTRIES
1.    Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;


6





--------------------------------------------------------------------------------







(f)    the Option and the Shares subject to the Option, and the income and value
of same, are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;
(g)    unless otherwise agreed with the Company, the Option and the Shares
subject to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, services Participant may provide as a
director of an Affiliate
(h)    the Option grant and Participant’s participation in the Plan will not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Affiliate and will not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate Participant’s employment or service relationship (if
any);
(i)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty; if the Shares subject to the Option do not
increase in value, the Option will have no value; if Participant exercises the
Option and acquires Shares, the value of such Shares may increase or decrease,
even below the exercise price;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Participant ceasing to provide
employment or other services to the Company or the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any) or from cancellation of the Option
or recoupment of any financial gain resulting from exercise of the Option as
described in Section 4 of the Stock Option Award Agreement;
(k)    in the event of termination of Participant’s employment or other services
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any), Participant’s right to
receive or vest in the Option under the Plan, if any, will terminate effective
as of the date that Participant is no longer actively providing services, or
will be measured with reference to such date in the case of a Group Termination
Event, or other termination described in Section 1(c) of the Stock Option Award
Agreement, Involuntary Loss of Job, Retirement or termination due to death or
Disability, and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any); furthermore, in the event of termination of Participant’s employment or
other services (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any),
Participant’s right to exercise the Option after termination of employment, if
any, will be measured with reference to the date that Participant is no longer
actively providing services and will not be extended by any notice period; the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively providing services for purposes of this Option grant
(including whether Participant may still be considered to be providing services
while on an approved leave of absence);


7





--------------------------------------------------------------------------------







(l)    unless otherwise provided in the Plan or by the Company, in its
discretion, the Option and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and
(m)    neither the Company, nor the Employer nor any Affiliate will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Option or of any
amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.
2.    Data Privacy.
(a)    Participant is hereby notified of the collection, use and transfer, as
described in this Award Agreement, in electronic or other form, of his or her
Personal Data (defined below) by and among, as applicable, the Company and its
Subsidiaries and Affiliates for the exclusive and legitimate purpose of
implementing, administering and managing Participant’s participation in the
Plan.
(b)    Participant understands that the Company and the Employer hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Personal Data”), for the purpose of
implementing, administering and managing the Plan.
(c)    Participant understands that providing the Company with this Personal
Data is necessary for the performance of this Award Agreement and that
Participant’s refusal to provide the Personal Data would make it impossible for
the Company to perform its contractual obligations and may affect Participant’s
ability to participate in the Plan. Participant’s Personal Data shall be
accessible within the Company only by the persons specifically charged with
Personal Data processing operations and by the persons that need to access the
Personal Data because of their duties and position in relation to the
performance of this Award Agreement.
(d)    The Personal Data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Plan. Participant may,
at any time and without cost, contact Michelle Trumpower, Global Data Protection
and Privacy Officer to enforce his or her rights under the data protection laws
in Participant’s country, which may include the right to (i) request access or
copies of Personal Data subject to processing; (ii) request rectification of
incorrect Personal Data; (iii) request deletion of Personal Data; (iv) request
restriction on processing of Personal Data; (v) request portability of Personal
Data; (vi) lodge complaints with competent authorities in Participant’s country;
and/or (vii) request a list with the names and addresses of any potential
recipients of Personal Data.
(e)    The Company provides appropriate safeguards for protecting Personal Data
that it receives in the U.S. through its adherence to the EU - U.S. Privacy
Shield Framework (“Privacy Shield”). The Privacy Shield Privacy Statement is
available at https://company.ingersollrand.com/privacy-policy.html. Further,
information about the Privacy Shield is on the U.S. Department of Commerce’s
website, including the list of participating companies at
http://www.privacyshield.gov/list. Participant understands that the Company will
transfer Personal Data to UBS and/or such other third parties as may be selected
by the Company, which are assisting the Company with the implementation,
administration and management of the Plan and may transfer the Personal Data to
certain other third parties assisting in the implementation, administration and
management of the Plan, including any requisite transfer of


8





--------------------------------------------------------------------------------







such Personal Data as may be required to a broker or other third party with whom
Participant may elect to deposit any Shares acquired upon exercise of the
Option.
(f)    Participant understands that these recipients, which may receive, use,
retain and transfer Personal Data, may be located in Participant’s country or
elsewhere, including outside the European Economic Area (e.g., the United
States), and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. When transferring Personal Data to
these recipients, the Company provides appropriate safeguards in accordance with
the Privacy Shield, as discussed above. Participant may request a copy of these
safeguards by contacting Michelle Trumpower, Global Data Protection and Privacy
Officer.
(g)    Finally, the processing activity is necessary for the legitimate purposes
of providing the Plan to Participant. Participant may choose to opt out of
allowing the Company to share his or her Personal Data with the stock plan
service provider and others as described above, although execution of such
choice may mean the Company cannot grant awards under the Plan to Participant.
For questions about this choice or to make this choice, Participant should
contact Michelle Trumpower, Global Data Protection and Privacy Officer.
Further, by clicking the “Accept” or similar button implemented into the
relevant web page or platform, Participant consents to the sharing and transfer
of Participant’s Personal Data to UBS for the purposes of Participant’s
participation in the Plan. This includes the transfer of Participant’s personal
data to the U.S. and other jurisdictions that may not have an equivalent level
of data protection as Participant’s home jurisdiction. Participant understands
that he or she may withdraw consent for future transfers at any time by
contacting Michelle Trumpower, Global Data Protection and Privacy Officer.
3.    Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
ARGENTINA
Type of Offering. Neither the Option nor the underlying Shares are publicly
offered or listed on any stock exchange in Argentina. The offer is private and
not subject to the supervision of any Argentine governmental authority.
Exchange Control Information. If Participant transfers proceeds from the sale of
Shares or any cash dividends paid with respect to such Shares into Argentina,
Participant may be required to deposit a portion of the funds into a
non-interest bearing account in Argentina for 365 days unless certain conditions
are met. The Argentine bank handling the transaction may request certain
documentation in connection with Participant’s request to transfer proceeds into
Argentina, including evidence of the sale or the dividend payment and proof that
Participant acquired the Shares in compliance with Argentine exchange control
regulations.
The Company reserves the right to further restrict the exercise of the Option or
to amend or cancel the Option at any time in order to comply with applicable
exchange control laws in Argentina. Participant is responsible for complying
with exchange control laws in Argentina and neither the Company nor the Employer
will be liable for any fines or penalties resulting from Participant’s failure
to comply with applicable laws. Because exchange control laws and regulations
change frequently and without notice, Participant should consult with his or her
personal legal advisor before accepting the Option and before exercising the
Option and/or selling any Shares acquired upon exercise of the Option to ensure
compliance with current regulations.


9





--------------------------------------------------------------------------------







Foreign Asset / Account Reporting Information. Participant must report holdings
of any equity interest in a foreign company (e.g., Shares acquired under the
Plan) on his or her annual tax return each year.


AUSTRALIA
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).


Securities Law Information. If Participant acquires Shares under the Plan and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law and Participant should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.


BELGIUM
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Acknowledgement and Acceptance within 120 Days. This provision supplements
Section 14 of the Stock Option Award Agreement:
In addition to accepting the Option electronically through the website of UBS,
the Company’s stock option administrator, Participant must sign and return the
attached form regarding the acceptance of the Option.
Foreign Asset / Account Reporting Information. Participant is required to report
any bank or brokerage accounts held outside of Belgium in his or her annual tax
return. In a separate report, Participant is required to provide the National
Bank of Belgium with certain details regarding such foreign accounts (including
the account number, bank name and country in which any such account was opened).
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under the
Kredietcentrales / Centrales des crédits caption.


10





--------------------------------------------------------------------------------









2018 Stock Option Toekenning


Toekenningsdatum:    [ ]Februari, 2019
Aanvaardingslimiet:    [ ] April, 2019
Annuleringsdatum:     [ ] Juni, 2019
1e uitoefendatum:    1 Januari, 2023


Gelieve één optie aan te tikken:
1.        AANVAARDING VAN AANDELENOPTIES BINNEN 60 DAGEN


Ik aanvaard de toekenning van de aandelenopties (“stock options”) die me werden
aangeboden op de toekenningsdatum.
Ik begrijp en aanvaard dat ik - door het tekenen van dit formulier en het binnen
60 dagen na toekenning, ttz vóór of op de aanvaardingslimiet, aan HR Services
Belgium (hrservicesbelgium@irco.com) te doen toekomen - Belgische
loonbelasting(*) zal betalen op 23% van de waarde van de onderliggende aandelen
op de datum van toekenning.


OF:


2.        AANVAARDING VAN AANDELENOPTIES BINNEN 60 DAGEN MET VERBINTENIS


Ik aanvaard de toekenning van de aandelenopties (“stock options”) die me werden
aangeboden op de toekenningsdatum.
Ik begrijp en aanvaard dat ik - door het tekenen van dit formulier en het binnen
60 dagen na toekenning, ttz vóór of op de aanvaardingslimiet, aan HR Services
Belgium (hrservicesbelgium@irco.com) te doen toekomen - Belgische
loonbelasting(*) zal betalen met betrekking tot de aandelenopties op de datum
van toekenning.
Verder bevestig ik hierbij dat ik de aandelenopties niet zal uitoefenen vóór de
1e uitoefendatum noch de aandelenopties zal overdragen. Deze toezegging wordt
gedaan, verwijzend naar artikel 43 van de wet van 26 Maart 1999, met het oog op
het toepassen van een verminderde belastbare waarde van 11.5% van de waarde van
de onderliggende aandelen op het moment van toekenning.


OF:


3.        AANVAARDING VAN AANDELENOPTIES BINNEN 61 - 120 DAGEN


Ik bevestig een toekenning te hebben ontvangen van aandelenopties (“stock
options”) die me werden aangeboden op de toekenningsdatum .
Ik werd ervan op de hoogte gesteld dat indien ik de aanvaardingsbrief zou
ondertekenen vóór of op de aanvaardingslimiet, ik met betrekking tot de
aandelenopties belast zou worden op het moment van de toekenning en dit op basis
van 23% of 11.5% van de waarde van de onderliggende aandelen, afhankelijk van
mijn niet dan wel akkoord gaan om de aandelenopties niet uit te kunnen
uitoefenen vóór de 1e uitoefendatum en mijn niet dan wel akkoord gaan om de
aandelenopties niet te kunnen overdragen. Ik begrijp


11





--------------------------------------------------------------------------------







dat zelfs indien ik niet akkoord ga om de aandelenopties niet over te dragen
overeenkomstig dit document, de aandelenopties onderworpen zjin aan enige andere
overdrachtsbeperking uiteengezet in het Ingersoll-Rand plc Incentive Stock Plan
van 2018.
Ik begrijp en aanvaard dat - door het tekenen van dit formulier en het aan HR
Services Belgium (hrservicesbelgium@irco.com) te doen toekomen na de
aanvaardingslimiet - het toegekende voordeel niet op het moment van toekenning
belastbaar is, maar, krachtens de op het moment van toekenning in voege zijnde
praktijk van de Belgische belastingautoriteiten, belastbaar wordt op het moment
van uitoefening van de aandelenopties.(*) Het belastbaar voordeel zal berekend
worden op basis van het verschil tussen de “Fair Market Value” van de aandelen
op het moment van uitoefening en de uitoefenprijs.
Ik begrijp en aanvaard dat indien ik dit formulier niet onderteken en
terugbezorg aan HR Services Belgium vóór de Annuleringsdatum, de toekenning van
aandelenopties kan worden geannuleerd.


Naam:






Handtekening:






Datum:


(*) In alle drie gevallen zal het belastbaar voordeel worden belast aan uw
marginale belastingvoet. De Vennootschap is van mening dat, onder de huidige
wetgeving, feiten en omstandigheden, dit voordeel – op datum van dit schrijven -
niet onderworpen is aan Belgische sociale zekerheidsbijdragen.


De Vennootschap geeft géén belasting advies. U bent verantwoordelijk om zonodig
onafhankelijk belasting advies in te winnen.


12





--------------------------------------------------------------------------------









2018 Stock Option Award


Award Date:        February [ ], 2019
Acceptance Limit:    April [ ], 2019
Cancellation Date:     June [ ], 2019
1st Exercise Date:    January 1, 2023


Please tick ONE option
1.        ACCEPTANCE OF STOCK OPTIONS WITHIN 60 DAYS
I accept the award of Stock Options offered to me on the Award Date.
I understand and accept that - as a result of signing this letter within 60 days
of the Award Date, i.e., on or before the Acceptance Limit, and returning it to
HR Services Belgium (hrservicesbelgium@irco.com) - I will be subject to Belgian
income tax(*) on 23% of the value of the Shares underlying my award at the time
of grant.
OR
2.        ACCEPTANCE OF STOCK OPTIONS WITHIN 60 DAYS WITH UNDERTAKING
I accept the award of Stock Options offered to me on the Award Date.
I understand and accept that - as a result of signing this letter within 60 days
of the Award Date, i.e., on or before the Acceptance Limit, and returning it to
HR Services Belgium (hrservicesbelgium@irco.com) - I will be subject to Belgian
income tax(*) with respect to the Stock Options at the time of grant.
I hereby confirm that I shall not exercise the Stock Options before the 1st
Exercise Date nor transfer the Stock Options. This undertaking is made pursuant
to article 43 of the Law of March 26, 1999, with a view to obtaining the reduced
lump sum valuation percentage of 11.5% of the value of the Shares underlying my
award at the time of grant.
OR
3.        ACCEPTANCE OF STOCK OPTIONS WITHIN 61 - 120 DAYS
I confirm I have received an award of Stock Options offered to me on the Award
Date.
I have been informed that my signature of acceptance on or before the Acceptance
Limit causes the award to be taxed at the time of grant, based on the 23% or
11.5% valuation depending on whether or not I agree that I will not exercise the
Stock Options before the 1st Exercise Date and whether or not I agree that I
will not transfer the Stock Options. I understand that even if I do not agree
that I will not transfer the Stock Options pursuant to this document, the Stock
Options are subject to any other restriction on transfer set forth in the
Ingersoll-Rand plc Incentive Stock Plan of 2018.
I understand and accept that, as a result of signing this letter and returning
it to HR Services Belgium (hrservicesbelgium@irco.com) after the Acceptance
Limit, my award will not be taxed at grant. In this case, the current practice
of the Belgian tax authorities is to tax the Stock Options at exercise.(*) The
taxable amount will be based on the difference between the fair market value of
the Shares at the time of exercise and the exercise price.


13





--------------------------------------------------------------------------------







I understand and accept that if I do not sign and return this letter to HR
Services Belgium prior to the Cancellation Date, the award of Stock Options may
be cancelled.








(*) In all three cases, the taxable benefit will be taxed at your marginal rate
of income tax. The Company is of the opinion that, under the current
legislation, facts and circumstances, this benefit is, at the time of this
document, not subject to Belgian social security contributions.
The Company does not provide tax advice. You are responsible for seeking your
own tax advice as appropriate.


14





--------------------------------------------------------------------------------









BRAZIL
Nature of Grant. This provision supplements the above “Nature of Grant”
provision of the Appendix:


By accepting the Option, Participant agrees that (i) he or she is making an
investment decision, (ii) Participant will be entitled to exercise the Option
only if the vesting conditions are met and any necessary services are rendered
by Participant between the Grant Date and the applicable Vesting Date, and (iii)
the value of the underlying Shares is not fixed and may increase or decrease
without compensation to Participant.


Compliance with Law. By accepting the Option, Participant acknowledges that he
or she agrees to comply with applicable Brazilian laws and pay any and all
applicable taxes associated with the exercise of the Option, the receipt of any
dividends and the sale of Shares acquired under the Plan.


Exchange Control Information. If Participant is a resident or domiciled in
Brazil, he or she may be required to submit a declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil, depending on the aggregate
value of such assets and rights. If the aggregate value of such assets and
rights is US$100,000 or more but less than US$100,000,000, a declaration must be
submitted annually. If the aggregate value exceeds US$100,000,000, a declaration
must be submitted quarterly. Assets and rights that must be reported include
Shares.


CANADA
Form of Payment for Options. Due to legal restrictions in Canada, Participant
may not pay the exercise price or Tax-Related Items by surrendering Shares that
he or she already owns or by attesting to the ownership of Shares.


Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through UBS or such other broker designated under the Plan,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed. The Company’s
ordinary shares are currently traded on the New York Stock Exchange which is
located outside of Canada, under the ticker symbol “IR” and Shares acquired
under the Plan may be sold through this exchange.


Foreign Asset / Account Reporting Information. Foreign specified property,
including Shares and rights to Shares (e.g., Options), held by a Canadian
resident must be reported annually on Form T1135 (Foreign Income Verification
Statement) if the total cost of such foreign specified property exceeds
C$100,000 at any time during the year. If applicable, Form T1135 is due by April
30th of the following year. Options must be reported – generally at a nil cost –
if the C$100,000 cost threshold is exceeded because of other foreign specified
property held by the resident. When Shares are acquired, their cost generally is
the adjusted cost base (“ACB”) of the Shares. The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if other Shares
are owned, this ACB may have to be averaged with the ACB of the other Shares.
Participant is responsible for ensuring his or her compliance with any
applicable reporting obligations and should speak to his or her personal legal
advisor on this matter.


The following provisions will apply to Participant if he or she is a resident of
Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.




15





--------------------------------------------------------------------------------







Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Award Agreement»), ainsi que tous les
documents, avis et procédures judiciares, éxécutés, donnés ou intentés en vertu
de, ou liés directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.
Data Privacy. This provision supplements the above “Data Privacy” provision of
the Appendix:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, its Affiliates and UBS (or any other
stock plan service provider that may be selected by the Company to assist with
the Plan) to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and its Affiliates to record such
information and to keep such information in Participant’s employee file.


CHILE
Securities Law Information. The offer of Options constitutes a private offering
in Chile effective as of the Grant Date. The offer of Options is made subject to
ruling N° 336 of the Chilean Commission for the Financial Market (“CMF”). This
offer refers to securities not registered at the securities registry or at the
foreign securities registry of the CMF, and therefore such securities are not
subject to its oversight. Given that these securities are not registered in
Chile, there is no obligation from the issuer to provide public information on
them in Chile. These securities cannot be subject to public offering in Chile
while they are not registered at the corresponding securities registry in Chile.


Información bajo la Ley de Mercado de Valores. Esta oferta de las Opciónes
constituye una oferta privada en Chile y se inicia en la Fecha de la Concesión.
Esta oferta de Opciónes se acoge a las disposiciones de la Norma de Carácter
General N° 336 de la Comisión para el Mercado Financiero de Chile (“CMF”). Esta
oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta.  Por tratarse de valores no inscritos
en Chile, no existe la obligación por parte del emisor de entregar en Chile
información pública respecto de los mismos.  Estos valores no podrán ser objeto
de oferta pública en Chile mientras no sean inscritos en el registro de valores
correspondiente.
Exchange Control Information. If Participant remits funds in excess of US$10,000
out of Chile to pay the exercise price of the Option, the funds must be
transferred through the Formal Exchange Market (“FEM”) (i.e., a commercial bank
or registered foreign exchange office). In addition, exchange control reporting
requirements will apply if the value of any Shares acquired without the
remittance of funds out of Chile exceeds US$10,000.  This requirement applies in
the case of the exercise of the Option without the remittance of funds out of
Chile. Moreover, additional reporting requirements will apply if Participant’s
aggregate investments abroad exceed US$5,000,000 at any time in a calendar
year.  Finally, if Participant repatriates funds related to the Plan (e.g., sale
proceeds, dividends) to Chile and the amount of such funds exceeds $10,000, or
if Participant repatriates sale proceeds from Shares that were purchased with
funds that were required to be transferred out of Chile through the FEM, such
repatriation must be effected through the FEM.
Foreign Asset / Account Reporting Information. Participant will also be required
to provide certain information to the Chilean Internal Revenue Service (“CIRS”)
regarding the results of investments held abroad and the taxes paid abroad. The
sworn statements disclosing this information must be submitted electronically
through the CIRS website, www.sii/cl, using Form 1929, which is due on June 30
each year.


16





--------------------------------------------------------------------------------







Exchange control and tax reporting requirements in Chile are subject to change.
Participant is responsible for ensuring his or her compliance with any
applicable reporting obligations and should speak to his or her personal legal
advisor on this matter.


CHINA
Form of Payment for Options. To facilitate compliance with any applicable laws
or regulations in China, Participant will be required to pay the exercise price
through the delivery of irrevocable instructions to a broker to sell all of the
Shares obtained upon exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate
exercise price for the Shares being purchased. The remaining proceeds of the
sale of the Shares, less any Tax-Related Items and broker’s fees or commissions,
will be remitted to Participant in accordance with any applicable exchange
control laws and regulations. The Company reserves the right to allow additional
forms of payment depending on the development of local law.


Exchange Control Restrictions. Participant understands and agrees that, if he or
she is a PRC national and subject to exchange control restrictions in China, he
or she will be required to immediately repatriate the proceeds of the sale of
Shares to China. Participant further understands that the repatriation of such
funds may need to be effected through a special exchange control account
established by the Company or an Affiliate and he or she hereby consents and
agrees that such funds may be transferred to such special account prior to being
delivered to Participant’s personal account. Participant also understands that
the Company will deliver any sale proceeds to Participant as soon as
practicable, but that there may be delays in distributing the funds due to
exchange control requirements in China. Proceeds may be paid to Participant in
U.S. dollars or local currency at the Company’s discretion. If the proceeds are
paid in U.S. dollars, Participant will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account. If the
proceeds are paid in local currency, the Company is under no obligation to
secure any particular currency conversion rate and the Company may face delays
in converting the proceeds to local currency due to exchange control
restrictions, and Participant agrees to bear any currency fluctuation risk
between the time the Shares are sold and the time (i) the Tax-Related Items are
converted to local currency and remitted to the tax authorities and/or (ii) the
net proceeds are converted to local currency and distributed to Participant.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.


Exchange Control Information. PRC residents are required to report to the State
Administration of Foreign Exchange details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-PRC residents, either directly or through financial institutions. Under
these rules, Participant may be subject to reporting obligations for the Options
and Plan-related transactions. Participant should consult his or her personal
legal advisor for further information about this requirement.


COLOMBIA


Nature of Grant. This provision supplements the above “Nature of Grant”
provision of the Appendix:


Participant acknowledges that, pursuant to Article 128 of the Colombian Labor
Code, the Option and related benefits does not constitute a component of
Participant’s “salary” for any legal purpose. Therefore, the Option and related
benefits will not be included and/or considered for purposes of calculating any
and all labor benefits, such as legal/fringe benefits, vacations, indemnities,
payroll taxes, social insurance contributions and/or any other labor-related
amount which may be payable.




17





--------------------------------------------------------------------------------







Securities Law Information. The Shares are not and will not be registered in the
Colombian registry of publicly traded securities (Registro Nacional de Valores y
Emisores) and, therefore, the Shares may not be offered to the public in
Colombia. Nothing in the Plan, the Award Agreement or any other document
evidencing the grant of the Option shall be construed as the making of a public
offer of securities in Colombia.


Exchange Control Information. Participant is responsible for complying with any
and all Colombian foreign exchange requirements in connection with the Option,
any Shares acquired and funds remitted out of or into Colombia in connection
with the Plan. This may include, among others, reporting obligations to the
Central Bank (Banco de la República) and, in certain circumstances, repatriation
requirements. If applicable, Participant must determine whether Participant will
treat his or her investments (e.g., Shares) as a (a) permanent investment or (b)
a financial / temporary investment, as follows:
a.
Permanent investment: If Participant determines that his or her investment will
be permanent (i.e., because Participant wishes to remain a shareholder),
Participant will be required to register Participant’s investment with the
Central Bank, regardless of the value of the investment. For this purpose,
Participant must file the Central Bank’s Form No. 11.



b.
Financial / temporary investment: If Participant determines that his or her
investment will be temporary (and therefore considered a “financial investment”
under applicable regulations), Participant will be required to register his or
her investment with the Central Bank only if the aggregate value of the
investment (as of December 31 for each year) is equal to or greater than
US$500,000. In such case, Participant must also file the Central Bank’s Form No.
11. However, if Participant immediately sells the Shares acquired upon exercise
of the Option (i.e., exercises through a cashless sell-all method of exercise),
then no registration is required because no funds are remitted from Colombia and
no Shares are held abroad.



Colombian law does not provide specific criteria to differentiate between
treatment as a permanent investment or financial / temporary investment. If
funds are repatriated to Colombia and Participant has not registered the
investment with the Central Bank, Participant must file Form No. 5 with the
Central Bank upon conversion of funds into local currency. If the investment was
previously registered with the Central Bank, then Participant must file Form No.
4 with the Central Bank upon conversion of funds into local currency.
Participant should consult with his or her personal legal advisor to ensure
compliance with the applicable requirements.
Foreign Asset / Account Reporting Information. Participant may be required to
file an annual information return detailing any assets held abroad to the
Colombian Tax Office. If the individual value of these assets exceeds a certain
threshold (currently 3,580 UVT or approximately COP 114,055,000), Participant
must identify and characterize each asset, specify the jurisdiction in which it
is located and provide its value.


CZECH REPUBLIC
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Exchange Control Information. Upon request of the Czech National Bank (the
“CNB”), Participant may need to report the following to the CNB: foreign direct
investments, financial credits from abroad, investment


18





--------------------------------------------------------------------------------







in foreign securities and associated collection and payments (Shares and
proceeds from the sale of Shares may be included in this reporting requirement).




FINLAND
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.


FRANCE
Award Not Tax-Qualified. The Award is not intended to be French tax-qualified.


Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Consent to Receive Information in English. In accepting the Award, Participant
confirms having read and understood the documents relating to the Award (the
Plan and the Award Agreement), which were provided in English. Participant
accepts the terms of these documents accordingly.


En acceptant cette Attribution, le Participant confirme avoir lu et compris les
documents relatifs à cette Attribution (le Plan et le Contrat d’Attribution),
qui ont été remis en langue anglaise. Le Participant accepte les termes de ces
documents en conséquence.


Foreign Asset / Account Reporting Information. Participant is required to report
all foreign accounts (whether open, current or closed) to the French tax
authorities when filing his or her annual tax return.
GERMANY
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Exchange Control Information. Participant must report any cross-border payments
in excess of €12,500 to the German Federal Bank (Bundesbank). The report must be
filed electronically and the form of report (Allgemeine Meldeportal Statistik)
can be accessed via the Bundesbank’s website (www.bundesbank.de). Participant is
responsible for complying with applicable reporting obligations and should speak
to his or her personal legal advisor on this matter.


19





--------------------------------------------------------------------------------







GREECE
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Exchange Control Information. If Participant pays the exercise price of the
Option with funds held in Greece, Participant may need to complete an
application form in order to remit such funds out of Greece. The form will be
provided to Participant by the foreign exchange bank handling the transaction.
HONG KONG
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).


Securities Law Information. WARNING: The Award and the Shares issued upon
exercise of the Option do not constitute a public offering of securities under
Hong Kong law and are available only to employees of the Company or its
Affiliates. The Award Agreement, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. Participant should exercise
caution in relation to the offer. If Participant has any questions about any of
the contents of the Award Agreement or the Plan, he or she should obtain
independent professional advice.


HUNGARY
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.


INDIA
Form of Payment for Options. Due to legal restrictions in India, Participant
will not be permitted to pay the exercise price through the delivery of
irrevocable instructions to a broker to sell some of the Shares obtained upon
exercise of the Option and to deliver to the Company an amount out of the
proceeds of such sale equal to the aggregate exercise price for the Shares being
purchased. Participant may, however, pay the exercise price through the delivery
of irrevocable instructions to a broker to sell all of the Shares obtained upon
exercise of the Option and to deliver to the Company an amount out of the
proceeds of such sale equal to the aggregate exercise price for the Shares being
purchased. Participant may also pay the exercise price in cash or its
equivalent. The Company reserves the right to allow additional forms of payment
depending on the development of local law.


Exchange Control Information. Any proceeds from the sale of Shares acquired
under the Plan must be repatriated to India within ninety (90) days of receipt,
and any dividends received in relation to the Shares must be repatriated to
India within one hundred and eighty (180) days of receipt , or within such other
period


20





--------------------------------------------------------------------------------







of time as may be required under applicable regulations. Participant must obtain
a foreign inward remittance certificate (“FIRC”) from the bank where he or she
deposits the foreign currency and maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.


Foreign Asset / Account Reporting Information. Participant is required to
declare foreign bank accounts and any foreign financial assets (including Shares
acquired under the Plan and, possibly, Options) in Participant’s annual tax
return.




INDONESIA
Exchange Control Information.  If Participant remits funds out of or into
Indonesia (e.g., funds to pay the exercise price of the Option, proceeds from
the sale of Shares, cash dividends), the Indonesian bank through which the
transaction is made will submit a report of the transaction to Bank Indonesia
for statistical reporting purposes. For transactions of US$10,000 or more, a
more detailed description of the transaction must be included in the report and
Participant may be required to provide information about the transaction (e.g.,
the relationship between Participant and the transferor of the funds, the source
of the funds, etc.) to the bank in order for the bank to complete the report.


In addition, Participant must provide Bank Indonesia with information on foreign
exchange activities (e.g., remittance of funds into or out of Indonesia) via a
monthly report submitted online through Bank Indonesia’s website. The report is
due by the 15th of the month following the month in which the activity occurred.


IRELAND
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.


Director Notification Requirement. If Participant is a director, shadow director
or secretary of the Company or an Irish Affiliate and has a 1% or more
shareholding interest in the Company, he or she must notify the Company or the
Irish Affiliate, as applicable, in writing when he or she receives or disposes
of an interest in the Company (e.g., Options, Shares, etc.), when he or she
becomes aware of the event giving rise to the notification requirement, or when
he or she becomes a director or secretary if such an interest exists at the
time. This notification requirement also applies with respect to the interests
of a spouse or minor children (whose interests will be attributed to the
director, shadow director or secretary).


ITALY
Form of Payment for Options. Due to legal restrictions in Italy, Participant
will be required to pay the exercise price through the delivery of irrevocable
instructions to a broker to sell all of the Shares obtained upon exercise of the
Option and to deliver promptly to the Company an amount out of the proceeds of
such sale equal to the aggregate exercise price for the Shares being purchased.
The remaining proceeds of the sale of the Shares, less any Tax-Related Items and
broker’s fees or commissions, will be remitted to Participant. The Company
reserves the right to allow additional forms of payment depending on the
development of local law.


21





--------------------------------------------------------------------------------









Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Data Privacy. This provision replaces the above “Data Privacy” provision of the
Appendix:


Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, email address, home address and telephone number, date
of birth, passport number, social insurance number or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of stock or directorships held in the Company or any Affiliate, details
of all Awards, or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (“Data”) and
will process such Data for the exclusive purpose of implementing, managing and
administering the Plan and in compliance with applicable laws and regulations.


Participant also understands that providing the Company with Data is mandatory
for compliance with local law and necessary for the performance of the Plan and
that Participant’s refusal to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect Participant’s
ability to participate in the Plan. The Controller of personal data processing
is Ingersoll-Rand plc, with registered offices at 170/175 Lakeview Drive,
Airside Business Park, Swords, Co. Dublin, Ireland.


Participant understands that Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Data and by the data processor (the “Processor”), if any. An
updated list of Processors and other transferees of Data is available upon
request from the Employer. Furthermore, Data may be transferred to banks, other
financial institutions, or brokers involved in the management and administration
of the Plan. Participant understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company.
Participant further understands that the Company and/or any Affiliate will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing Participant’s participation in the Plan, and that the
Company and/or any Affiliate may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom Participant may elect to deposit any Shares acquired at exercise
of the Option. Such recipients may receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing Participant’s participation in the Plan. Participant
understands that these recipients may be acting as controllers, Processors or
persons in charge of processing, as the case may be, in accordance with local
law and may be located in or outside the European Economic Area in countries
such as in the United States that might not provide the same level of protection
as intended under Italian data privacy laws. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.


Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


22





--------------------------------------------------------------------------------









The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing. Participant should contact the Employer in this regard.


Furthermore, Participant is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting Participant’s human resources
department.


Foreign Asset / Account Reporting Information. Italian residents who, at any
time during the fiscal year, hold foreign financial assets (including Options,
cash, Shares) which may generate income taxable in Italy are required to report
these assets on their annual tax returns (UNICO Form, RW Schedule) for the year
during which the assets are held, or on a special form if no tax return is due.
These reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions. Participant is responsible for complying with applicable reporting
obligations and should speak to his or her personal legal advisor on this
matter.


JAPAN
Exchange Control Information. If the payment amount to purchase Shares in one
transaction exceeds ¥30,000,000, Participant must file a Payment Report with the
Ministry of Finance (the “MOF”) (through the Bank of Japan or the bank through
which the payment was effected). If the payment amount to purchase Shares in one
transaction exceeds ¥100,000,000, Participant must file a Securities Acquisition
Report, in addition to a Payment Report, with the MOF (through the Bank of
Japan).


Foreign Asset / Account Reporting Information. Participant will be required to
report details of any assets held outside of Japan as of December 31st to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. Participant should consult with
his or her personal tax advisor as to whether the reporting obligation applies
to him or her and whether the requirement extends to any outstanding Options,
Shares and/or cash acquired under the Plan.


KOREA
Exchange Control Information. If Participant remits funds out of Korea to pay
the exercise price of the Option, the remittance of funds must be confirmed by a
foreign exchange bank in Korea. Participant should submit the following
supporting documents evidencing the nature of the remittance to the bank
together with the confirmation application: (i) the Award Agreement; (ii) the
Plan; and (iii) his or her certificate of employment. This confirmation is not
necessary if Participant pays the exercise price through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon exercise of
the Option and to deliver promptly to the Company an amount out of the proceeds
of such sale equal to the aggregate exercise price for the Shares being
purchased, because in this case there is no remittance of funds out of Korea.


Foreign Asset / Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., brokerage accounts, bank accounts) to the
Korean tax authority and file a report with respect to such accounts if the
value of the assets in such accounts exceeds KRW 1,000,000,000 (or the
equivalent amount in a foreign currency) on any month-end date during the
calendar year. Participant is responsible


23





--------------------------------------------------------------------------------







for complying with applicable reporting obligations and should speak to his or
her personal legal advisor on this matter.


MEXICO
Labor Law Policy and Acknowledgment. In accepting the Option, Participant
expressly recognizes that Ingersoll-Rand plc, with registered offices at 170/175
Lakeview Drive, Airside Business Park, Swords, Co. Dublin, Ireland, is solely
responsible for the administration of the Plan and that Participant’s
participation in the Plan and acquisition of Shares do not constitute an
employment relationship between Participant and the Company since Participant is
participating in the Plan on a wholly commercial basis and Participant’s sole
Employer is a Mexican Subsidiary or Affiliate of the Company
(“Ingersoll-Rand-Mexico”). Based on the foregoing, Participant expressly
recognizes that the Plan and the benefits that Participant may derive from his
or her participation in the Plan do not establish any rights between Participant
and Ingersoll-Rand-Mexico, and do not form part of the employment conditions
and/or benefits provided by Ingersoll-Rand-Mexico and any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
Participant therefore grants a full and broad release to the Company, its
Affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Política de la Ley Laboral y Reconocimiento. Aceptando este Premio (Option), el
Participante reconoce expresamente que Ingersoll-Rand plc, con oficinas
registradas ubicadas en 170/175 Lakeview Drive, Airside Business Park, Swords,
Co. Dublin, Ireland, es el único responsable de la administración del Plan y que
participación del Participante en el mismo y la adquisición de Acciones no
constituye de ninguna manera una relación laboral entre el Participante y la
Compañía, debido a que la participación de esa persona en el Plan deriva
únicamente de una relación comercial y el único Patrón del participante es una
Subsidiaria o Afiliada Mexicana de la Compañía (“Ingersoll-Rand-México”).
Derivado de lo anterior, el Participante reconoce expresamente que el Plan y los
beneficios que pudieran derivar para el Participante por su participación en
el mismo, no establecen ningún derecho entre el
Participante e Ingersoll-Rand-México, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por Ingersoll-Rand-México, y cualquier
modificación al Plan o la terminación del mismo de ninguna manera podrá ser
interpretada como una modificación o desmejora de los términos y condiciones de
trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o discontinuar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
hacia el Participante.
Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra dela Compañía, por cualquier compensación o daños o
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia exime amplia y completamente a la
Compañía, sus Afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y representantes legales con respecto a
cualquier reclamo que pudiera surgir.


24





--------------------------------------------------------------------------------









THE NETHERLANDS
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
POLAND
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Exchange Control Information. Polish residents are obligated to file quarterly
reports with the National Bank of Poland incorporating information on
transactions and balances related to Options and Shares if the total value of
such assets (calculated individually or together with other assets/liabilities
possessed abroad) exceeds PLN 7,000,000. If Participant transfers funds in
excess of a specified threshold (currently €15,000, or PLN 15,000 if such
transfer of funds is connected with business activity of an entrepreneur) into
or out of Poland in connection with the purchase or sale of Shares acquired
under the Plan, the funds must be transferred via a bank account. Participant is
required to retain the documents connected with a foreign exchange transaction
for a period of five (5) years, as measured from the end of the year in which
such transaction occurred. If Participant holds Shares acquired under the Plan
and/or keeps a bank account abroad, Participant will have reporting duties to
the National Bank of Poland. Participant should consult with his or her personal
legal advisor to determine what he or she must do to fulfill any applicable
reporting duties.


PUERTO RICO
There are no country-specific provisions.


RUSSIA
Securities Law Information. This Award Agreement, the Plan and all other
materials Participant may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Any issuance of
Shares under the Plan has not and will not be registered in Russia and,
therefore, the Shares described in any Plan-related documents may not be offered
or placed in public circulation in Russia. In no event will Shares issued under
the Plan be delivered to Participant in Russia. Any Shares acquired under the
Plan will be maintained on Participant's behalf outside of Russia. Moreover,
Participant will not be permitted to sell or otherwise alienate any Shares
directly to other Russian legal entities or individuals.
Exchange Control Information. Participant is required to repatriate certain cash
amounts received with respect to the Award to Russia as soon as Participant
intends to use the amounts for any purpose, including reinvestment. Such funds
must initially be credited to Participant through a foreign currency account at
an authorized bank in Russia. After the funds are initially received in Russia,
they may be further remitted to foreign banks in accordance with Russian
exchange control laws. 


25





--------------------------------------------------------------------------------







As an express statutory exception to the above-mentioned repatriation rule, cash
dividends paid on the Shares can be paid directly to a foreign bank or brokerage
account opened with a bank located in an OECD (Organization for Economic
Co-operation and Development) or FATF (Financial Action Task Force) country
(which includes the United States). In addition, cash proceeds from the sale of
shares traded on one of the foreign stock exchanges on the list provided for by
the Russian Federal law “On the Securities Market” (which currently includes the
New York Stock Exchange) can be paid directly to a foreign bank or brokerage
account opened with a bank located in an OECD or FATF country. Other statutory
exceptions may apply and Participant should consult his or her personal legal
advisor in this regard.
Foreign Asset/Account Reporting Information. Participant will be required to
notify the Russian tax authorities within one month of opening, closing or
changing any account details of a foreign bank account. Participant is also
required to report (i) the beginning and ending balances in such foreign bank
account each year and (ii) transactions related to such foreign account during
the year to the Russian tax authorities, on or before June 1 of the following
year. The tax authorities can require any supporting documents related to the
transactions in Participant’s foreign bank account. Participant should consult
his or her personal tax advisor to ensure compliance with applicable
requirements.


SINGAPORE
Securities Law Information. The grant of the Option is being made pursuant to
the “Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. Participant
should note that the Award is subject to section 257 of the SFA and Participant
should not make any subsequent sale of the Shares in Singapore or any offer of
such subsequent sale of the Shares subject to the Award in Singapore, unless
such sale or offer in is made (i) six months or more after the Grant Date or
(ii) pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the SFA. The Shares are currently traded on the New
York Stock Exchange, which is located outside of Singapore, under the ticker
symbol “IR” and Shares acquired under the Plan may be sold through this
exchange.


Chief Executive Officer and Director Notification Requirement. If Participant is
a director, (including an alternate, substitute, or shadow director) or the
chief executive officer (“CEO”) of a Singapore Affiliate, he or she is subject
to certain notification requirements under the Singapore Companies Act,
regardless of whether he or she is a Singapore resident or employed in
Singapore. Among these requirements is the obligation to notify the Singapore
Affiliate in writing when Participant receives or disposes of an interest (e.g.,
Options, Shares) in the Company or an Affiliate. These notifications must be
made within two (2) business days of acquiring or disposing of any interest in
the Company or any Affiliate or within two (2) business days of becoming a
director or the CEO if such an interest exists at that time.


SPAIN
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Nature of Grant. This provision supplements Section 1 of the Stock Option Award
Agreement and the above “Nature of Grant” provision of the Appendix:




26





--------------------------------------------------------------------------------







In accepting the Award, Participant consents to participate in the Plan and
acknowledges having received and read a copy of the Plan.


Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant awards under the Plan to individuals who may be
employees of the Company or an Affiliate throughout the world. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not bind the Company or any Affiliate over and above the
specific terms of the Plan and this Award Agreement. Consequently, Participant
understands that the Award is granted on the assumption and condition that such
Award and any Shares acquired upon exercise of the Option shall not become a
part of any employment contract (either with the Company or any Affiliate) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, Participant
understands that the Award would not be granted but for the assumptions and
conditions referred to above; thus, Participant acknowledges and freely accepts
that should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then any grant of the Option shall be null
and void.


Further, Participant understands and agrees that, as a condition of the grant of
the Option, except as provided for in Section 1 of the Stock Option Award
Agreement, Participant’s termination of employment for any reason (including for
the reasons listed below) will automatically result in the loss of the Option to
the extent the Option has not vested and become exercisable as of the date
Participant is no longer actively employed. In particular, except as provided
for in Section 1 of the Stock Option Award Agreement, Participant understands
and agrees that (i) any unvested portion of the Option as of the date
Participant’s active employment ends, and (ii) any vested portion of the Option
that is not exercised within the period following the date Participant’s active
employment ends set forth in Section 1 of the Stock Option Award Agreement will
be forfeited without entitlement to the underlying Shares or to any amount as
indemnification in the event of a termination by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under Article
40 of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer, and under Article 10.3 of Royal Decree 1382/1985.


Exchange Control Information. Participant must declare the acquisition,
ownership and disposition of stock in a foreign company (including Shares
acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness, for statistical
purposes. Generally, the declaration must be filed in January for Shares
acquired or sold during (or owned as of December 31 of) the prior year; however,
if the value of the Shares acquired under the Plan or the amount of the sale
proceeds exceeds €1,502,530, the declaration must be filed within one month of
the acquisition or sale, as applicable.
Participant may be required to declare electronically to the Bank of Spain any
foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including Shares acquired under the Plan), and any transactions
with non-Spanish residents (including any payment of cash or Shares made by the
Company) depending on the value of the transactions during the relevant year or
the balances in such accounts and the value of such instruments as of December
31 of the relevant year. Participant should consult with his or her personal
legal advisor regarding the applicable thresholds and corresponding reporting
requirements. 
Foreign Asset / Account Reporting Information. Participant is required to report
assets or rights deposited or held outside of Spain (including Shares acquired
under the Plan or cash proceeds from the sale of Shares acquired under the Plan)
if the value of such right or asset exceeds €50,000 per type of asset or right. 
This


27





--------------------------------------------------------------------------------







obligation applies to assets and rights held as of December 31 (or at any time
during the year in which the asset or right is sold or otherwise disposed of)
and requires that information on such assets and rights be included in
Participant’s tax return filed with the Spanish tax authorities for such year. 
After such assets or rights are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously reported
asset or right increases by more than €20,000 or if ownership of such asset or
right is transferred or relinquished during the year.
Securities Law Information. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Option. The Plan, the Award Agreement and any
other documents evidencing the grant of the Option have not been, nor will they
be, registered with the Comisión Nacional del Mercado de Valores (the Spanish
securities regulator), and none of those documents constitutes a public offering
prospectus.


SWEDEN
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.


TAIWAN
Exchange Control Information. Participant may acquire and remit foreign currency
(including funds for the purchase of Shares and proceeds from the sale of
Shares) up to US$5,000,000 per year without justification. If the transaction
amount is TWD500,000 or more in a single transaction, Participant must submit a
Foreign Exchange Transaction Form. If the transaction amount is US$500,000 or
more in a single transaction, Participant must also provide supporting
documentation to the satisfaction of the remitting bank.


THAILAND
Exchange Control Information. If the proceeds from the sale of Shares or any
cash dividends received in relation to the Shares exceed US$50,000, Participant
must (i) immediately repatriate such funds to Thailand and (ii) report the
inward remittance to the Bank of Thailand on a Foreign Exchange Transaction
Form. In addition, within 360 days of repatriation, Participant must convert any
funds repatriated to Thailand to Thai Baht or deposit the funds in a foreign
exchange account with a Thai bank.
TURKEY
Securities Law Information. The Options are made available only to employees of
the Company and its Affiliates, and the offer of participation in the Plan is a
private offering. Participant is not permitted to publicly offer any Shares
acquired under the Plan in Turkey unless such public offering is approved by the
Turkish Capital Markets Board in accordance with Turkish laws. The Shares are
currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “IR” and Shares acquired under the Plan may be
sold through this exchange.


Exchange Control Information. Exchange control regulations require Turkish
residents to conduct any activity related to investments in foreign securities
through a bank or financial intermediary institution


28





--------------------------------------------------------------------------------







licensed by the Turkish Capital Markets Board. Participant should consult with
his or her personal legal advisor regarding this requirement.
UNITED ARAB EMIRATES
Securities Law Information. The Award Agreement, the Plan, and other incidental
communication materials related to the Option are intended for distribution only
to employees of the Company and its Affiliates for the purposes of an incentive
scheme.


The Emirates Securities and Commodities Authority and the Central Bank have no
responsibility for reviewing or verifying any documents in connection with this
statement. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved this statement nor taken steps to verify the
information set out in it, and have no responsibility for it.


The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.


If Participant does not understand the contents of the Award Agreement or the
Plan, he or she should consult an authorized financial adviser.


UNITED KINGDOM (THE “U.K.”)
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Responsibility for Taxes. This provision supplements Section 3 of the Stock
Option Award Agreement:


Without limitation to Section 3 of the Stock Option Award Agreement, Participant
agrees that Participant is liable for all Tax-Related Items and hereby covenants
to pay all such Tax-Related Items, as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). Participant also agrees to indemnify
and keep indemnified the Company and the Employer against any Tax-Related Items
that they are required to pay or withhold or have paid or will pay to HMRC (or
any other tax authority or any other relevant authority) on Participant’s
behalf.


Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
immediately foregoing provision will not apply; instead, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and national insurance contributions may be payable.
Participant is responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying the Company or the Employer (as applicable) for the value of any employee
national insurance contributions due on this additional benefit.


UNITED STATES


Foreign Asset / Account Reporting Information. Under the Foreign Account Tax
Compliance Act (“FATCA”), United States taxpayers who hold Shares or rights to
acquire Shares (i.e., Options) may be required to report certain information
related to their holdings to the extent the aggregate value of the Options/


29





--------------------------------------------------------------------------------







Shares exceeds certain thresholds (depending on Participant’s filing status)
with the Participant’s annual tax return. Participant should consult with his
personal tax or legal advisor regarding any FATCA reporting requirements with
respect to the Options or any Shares acquired under the Options.


In addition, Report of Foreign Bank and Financial Account (FBAR) requirements
may also apply to Participant if Participants hold assets, such as Shares,
outside the U.S.


VENEZUELA
Exchange Control Information. Exchange control restrictions may limit the
ability to remit funds out of Venezuela in order to exercise the Option or remit
funds into Venezuela following the receipt of the proceeds from the cashless
exercise of the Option. The Company reserves the right to further restrict the
exercise of the Option or to amend or cancel the Option at any time in order to
comply with applicable exchange control laws in Venezuela. Participant is
responsible for complying with exchange control laws in Venezuela and neither
the Company nor the Employer will be liable for any fines or penalties resulting
from Participant’s failure to comply with applicable laws. Because exchange
control laws and regulations change frequently and without notice, Participant
should consult with his or her personal legal advisor before accepting the
Option and before exercising the Option and/or selling any Shares acquired upon
exercise of the Option to ensure compliance with current regulations.
 
Securities Law Information. Participant has met the eligibility requirements set
forth in the Plan. The offering of the Option is personal, private, exclusive
and non-transferable and does not qualify as a public offering under the laws of
the Bolivarian Republic of Venezuela. Therefore, previous authorization of the
National Superintendent of Securities is not required for the offer.




30



